                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

HENRY SMITH
Reg #05159-010                                                               PLAINTIFF

V.                          CASE NO. 4:19-cv-151-SWW-BD

RODNEY WRIGHT, et al.                                                    DEFENDANTS
                                          ORDER

       The Court has received a Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. The parties have not filed objections. After careful review,

the Court concludes that the Recommendation should be, and hereby is, approved and

adopted as this Court’s findings in all respects.

       The Defendants= motion for summary judgment (#16) is GRANTED. Mr. Smith’s

claims are DISMISSED, with prejudice.

       IT IS SO ORDERED, this 9th day of December, 2019.


                                                    /s/Susan Webber Wright
                                                    UNITED STATES DISTRICT JUDGE
